Filed 4/20/22 P. v. Washington CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



 THE PEOPLE,                                                                                   C092937

                    Plaintiff and Respondent,                                      (Super. Ct. No. 08F04720)

           v.

 JAMES WASHINGTON,

                    Defendant and Appellant.




         On May 21, 2010, a jury found defendant James Washington guilty of first degree
felony murder (Pen. Code, § 187, subd. (a)) (statutory section citations that follow are to
the Penal Code), second degree robbery (§ 211), and torture (§ 206). The jury also found
true the special circumstances allegations that defendant used a deadly weapon in
connection with the murder and torture (§ 12022, subd. (b)(1)) and that the murder
happened during the course of a robbery (§ 190.2, subd. (a)(17)).
         In pertinent part, defendant received a sentence of life without the possibility of
parole for the murder, plus one year. We affirmed this judgment on appeal. (People v.
Washington (Jan. 3, 2013, C065636) [nonpub. opn.] (Washington).)


                                                             1
          We have granted defendant’s request to incorporate the record of this prior appeal
by reference here.
          Defendant, acting in propria persona, petitioned the trial court for resentencing
based on changes to the felony-murder rule under recently enacted Senate Bill No. 1437
(2017-2018 Reg. Sess.) (Senate Bill 1437). (Stats. 2018, ch. 1015, § 4, eff. Jan. 1, 2019.)
The trial court summarily denied his petition before appointing him counsel after finding,
in pertinent part, that given the jury’s true finding on the robbery-murder special
circumstance under section 190.2, subdivision (a)(17), defendant was not entitled to
relief.
          On appeal, defendant argues that because his petition complied with the statutory
requirements, he was entitled to appointment of counsel, briefing, and a hearing on the
merits of his petition before the trial court’s denial. He further argues that even if the
record of conviction could be properly considered in the trial court’s prima facie
determination, the jury’s true finding on the robbery-murder special circumstance cannot
preclude his petition for relief because that finding predated the California Supreme
Court’s decisions in People v. Banks (2015) 61 Cal.4th 788 (Banks) and People v. Clark
(2016) 63 Cal.4th 522 (Clark).
          In accordance with the Supreme Court’s recent decision in People v. Lewis (2021)
11 Cal.5th 952 (Lewis) and the legislature’s codification of that decision in Senate Bill
No. 775 (2021-2022 Reg. Sess.) (Senate Bill 775) (Stats. 2021, ch. 551, §§ 1-2.), we
conclude the trial court erred in summarily denying defendant’s petition without the
benefit of the appointment of counsel and briefing. However, we find any error was
harmless under the circumstances of this case, and accordingly, we affirm.




                                                2
                     FACTS AND HISTORY OF THE PROCEEDINGS

       A. The Underlying Robbery-Murder

       We take the facts from the unpublished opinion we issued in 2013 affirming
defendant’s convictions in Washington:
       “During the early morning hours of June 7, 2008, defendant and Abella were
hanging out together at an apartment complex in Rancho Cordova where Abella’s mother
lived. At the time, defendant was dating Abella’s sister, E.G, who was also present.
       “At approximately 2:40 a.m., defendant and Abella walked to a nearby 7-Eleven
store. The events that occurred thereafter were captured in large part on surveillance
cameras mounted at the 7-Eleven and at an adjacent check-cashing store.
       “At approximately 2:50 a.m., defendant and Abella left the 7-Eleven and
approached 50-year-old William Deer, who was sitting on a curb outside the check-
cashing store drinking coffee he had just purchased at the 7-Eleven. Deer was both
mentally and physically handicapped due to a motorcycle accident more than 20 years
earlier.
       “Earlier that evening, Deer’s mother had dropped him off at a bus stop in
Sacramento so he could visit friends in Rancho Cordova. At the time, Deer wore a fanny
pack around his waist in which he carried various personal items, including a cell phone
charger, a toothbrush, cigarettes, and money. He also carried with him a cell phone.
Deer was wearing the fanny pack in the 7-Eleven approximately 30 minutes before he
was approached by defendant and Abella.
       “What transpired during the initial encounter with Deer is not altogether clear.
However, what is clear is that, at some point, defendant and Abella beat, kicked and
stomped on Deer and then ran from the scene.
       “Approximately 30 minutes later, defendant returned to the area with E.G. By that
time, defendant had changed his shirt. The two approached Deer, who was still lying


                                             3
where defendant and Abella had left him following the beating. E.G. could see that Deer
was hurt but he was still alive. Defendant and E.G. departed.
         “Seven minutes later, defendant and Abella returned to where they had left Deer.
Less than a minute later, they again ran from the scene.
         “Defendant and Abella returned a third time approximately 30 minutes later, this
time with a BB gun. They shot Deer 19 times in the face and abdomen and then fled the
scene.
         “Police were eventually dispatched to the 7-Eleven and found Deer still alive.
They did not find a fanny pack or cell phone in the area; nor did they find any
identification for the victim. Deer was taken to the hospital, where he later died. The
cause of death was determined to be multiple blunt force head injuries plus multiple BB
pellet injuries.
         “Five days later, defendant and Abella were arrested. They were charged with
murder, robbery and torture and were tried separately. Defendant was ultimately
convicted and sentenced as previously indicated.” (Washington, supra, C065636.)
         B. The Legislation
         Senate Bill 1437, which became effective on January 1, 2019, was enacted “to
amend the felony-murder rule and the natural and probable consequences doctrine, as it
relates to murder, to ensure that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1, subd. (f).) The legislation accomplished this by amending sections 188 and
189 and adding section 1170.95 to the Penal Code.
         Section 188, which defines malice, now provides in part: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.” (§ 188, subd. (a)(3).) Section 189, subdivision (e)

                                               4
now limits the circumstances under which a person may be convicted of felony murder:
“A participant in the perpetration or attempted perpetration of a felony listed in
subdivision (a) [defining first degree murder] in which a death occurs is liable for murder
only if one of the following is proven: [¶] (1) The person was the actual killer. [¶] (2)
The person was not the actual killer, but, with the intent to kill, aided, abetted, counseled,
commanded, induced, solicited, requested, or assisted the actual killer in the commission
of murder in the first degree. [¶] (3) The person was a major participant in the
underlying felony and acted with reckless indifference to human life, as described in
subdivision (d) of Section 190.2.”
       Senate Bill 1437 also added section 1170.95, which allows those “convicted of
felony murder or murder under a natural and probable consequences theory [to] file a
petition with the court that sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining counts when all of the
following conditions apply: [¶] (1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences doctrine. [¶] (2) The
petitioner was convicted of first degree or second degree murder following a trial . . . .
[¶] (3) The petitioner could not be convicted of first or second degree murder because of
changes to [s]ection 188 or 189 made effective January 1, 2019.” (Former § 1170.95,
subd. (a).)
        At the time that the trial court denied defendant’s petition, section 1170.95
provided, “[t]he court shall review the petition and determine if the petitioner has made a
prima facie showing that the petitioner falls within the provisions of this section. If the
petitioner has requested counsel, the court shall appoint counsel to represent the
petitioner. The prosecutor shall file and serve a response within 60 days of service of the
petition and the petitioner may file and serve a reply within 30 days after the prosecutor
response is served. . . . If the petitioner makes a prima facie showing that he or she is

                                              5
entitled to relief, the court shall issue an order to show cause.” (Former § 1170.95, subd.
(c).)1
         C. The section 1170.95 Proceedings
         On September 20, 2020, defendant filed a petition in propria persona requesting
resentencing under section 1170.95. Defendant did not use a form petition, instead
averring in pertinent part and in paragraph form, that he had been charged and convicted
of first degree murder under either felony murder or murder under the natural and
probable consequences doctrine. However, because of changes brought about by Senate
Bill 1437 to sections 188 and 189, defendant could not now be convicted of first or
second degree murder. Finally, defendant requested appointment of counsel.
         On October 14, 2020, the trial court summarily denied defendant’s petition in an
ex parte written order. This order noted the court’s review of defendant’s file, that
defendant’s jury had been instructed with special circumstances as defined in CALCRIM
No. 703 (the substance of which the court recounted), that the jury had determined this
special circumstance to be true, and finally, that defendant had also committed robbery
and torture and that the jury had found the personal use of a BB gun enhancement true.
Accordingly, the court concluded, “It is abundantly clear that the defendant could still be
prosecuted for murder under current murder theories including as the actual killer, direct
aiding and abetting, or under current felony murder law.” Therefore, the court denied
relief, citing various authorities including People v. Allison (2020) 55 Cal.App.5th 449
(Allison). Defendant timely appealed.




1 Only some of the amendments made by Senate Bill 775 to section 1170.95 are relevant
to our analysis, and thus, we will only highlight those changes within our analysis infra.

                                              6
                                        DISCUSSION
       Defendant argues he is entitled to reversal and remand because: (1) his petition
complied with the statutory requirements for a prima facie showing, thus entitling him to
appointment of counsel, briefing, and a hearing on the merits of his petition before the
trial court’s denial, and (2) the robbery-murder special circumstance does not preclude
his eligibility because the definitions of “major participant” and “reckless indifference to
human life” were clarified by our Supreme Court after the jury made that finding in
Banks, supra, 61 Cal.4th 788 and Clark, supra, 63 Cal.4th 522. Thus, defendant reasons
the special circumstance findings from his trial are potentially invalid and should not be
given preclusive effect.
       Taking these issues in order, the California Supreme Court recently decided a
defendant filing a facially sufficient petition for relief under section 1170.95, subdivision
(b) is entitled to the appointment of counsel (if requested) and briefing prior to the trial
court’s determination of whether the defendant has made a prima facie showing that he or
she is entitled to relief under section 1170.95, subdivision (c). (Lewis, supra, 11 Cal.5th
at p. 957.) During the briefing in this appeal, but not acknowledged by the parties, the
Governor approved Senate Bill 775 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 551, §§ 1-2.)
In pertinent part, this legislation, which took effect on January 1, 2022, amended section
1170.95 to “[c]odif[y] the holdings of People v. Lewis[, supra]11 Cal.5th [at pp.] 961-
970, regarding petitioners’ right to counsel and the standard for determining the existence
of a prima facie case.” (Cal. Const. art. IV, § 8; Stats. 2021, ch. 551, § 1.) Thus, it
appears the trial court erred in summarily denying defendant’s petition without
appointing counsel and allowing the matter to be briefed in accordance with section
1170.95, subdivision (c). (Lewis, at p. 957.)
       We nonetheless, find any error in failing to appoint counsel and allow briefing was
harmless under People v. Watson (1956) 46 Cal.2d 818. (Lewis, supra, 11 Cal.5th at



                                                7
pp. 972-974.) There is no question that the trial court was entitled to review the record of
conviction when making its section 1170.95 subdivision (c) determination. (Lewis, at
pp. 970-971.) A review of that record confirms defendant’s jury was indeed instructed
with CALCRIM No. 703, which required the jury to make findings mirroring the current
version of section 189, subdivision (e). (See CALCRIM No. 703; § 189, subd. (e).)
Given that special circumstance instruction and jury finding, there is nothing defendant’s
attorney could have said that would eliminate his ineligibility for relief as a matter of law.
(See Allison, supra, 55 Cal.App.5th at p. 457, [felony-murder special circumstance
(§ 190.2, subd. (a)(17)) and new requirements for felony murder (§ 189, subd. (e))
require the same findings, thus showing a defendant with a felony-murder special
circumstance “could still be convicted of felony murder” precluding relief], review
denied Dec. 23, 2020, S265450, italics omitted.) Therefore, even though the court acted
improperly when it summarily denied defendant’s petition without counsel and briefing,
the disqualifying information would have been submitted with that briefing and would
still properly disqualify defendant from relief as a matter of law.
       As the Supreme Court recently explained, “[w]hile the trial court may look at the
record of conviction after the appointment of counsel to determine whether a petitioner
has made a prima facie case for section 1170.95 relief, the prima facie inquiry under
subdivision (c) is limited. Like the analogous prima facie inquiry in habeas corpus
proceedings, ‘ “the court takes petitioner’s factual allegations as true and makes a
preliminary assessment regarding whether the petitioner would be entitled to relief if his
or her factual allegations were proved. If so, the court must issue an order to show
cause.” ’ [Citation.] ‘[A] court should not reject the petitioner’s factual allegations on
credibility grounds without first conducting an evidentiary hearing.’ [Citation.]
‘However, if the record, including the court’s own documents, “contain[s] facts refuting
the allegations made in the petition,” then “the court is justified in making a credibility



                                              8
determination adverse to the petitioner.” ’ [Citation.]” (Lewis, supra, 11 Cal.5th at
p. 971.)
       Defendant argues we cannot find the trial court’s error harmless because
subsequent developments in the law have placed the continuing validity of the section
190.2, subdivision (a)(17) finding into question for purposes of the section 1170.95
inquiry. The Attorney General disagrees.
       Whether a true felony murder special circumstance finding under section 190.2,
subdivision (a)(17) should preclude a defendant from making a prima facie showing of
entitlement to relief if that finding predated the Supreme Court’s decisions in Banks,
supra, 61 Cal.4th 788 and Clark, supra, 63 Cal.4th 522 is an issue that has been the
subject of great debate and is presently pending before the California Supreme Court.
(See People v. Strong (Dec. 18, 2020, C091162) [nonpub. opn.], review granted Mar. 10,
2021, S266606.) Until we receive further guidance from the California Supreme Court,
we find Galvan and Allison more persuasive on this issue than the cases to the contrary.
(Compare People v. Galvan (2020) 52 Cal.App.5th 1134, review granted Oct. 14, 2020,
S264284 (Galvan); Allison, supra, 55 Cal.App.5th 449, [enhancement disqualifying
responding to York], review denied; People v. Jones (2020) 56 Cal.App.5th 474, review
granted Jan. 27, 2021, S265854 [following Allison]; People v. Nunez (2020)
57 Cal.App.5th 78, review granted Jan. 13, 2021, S265918 [following Allison]; People v.
Murillo (2020) 54 Cal.App.5th 160, review granted Nov. 18, 2020, S264978; People v.
Gomez (2020) 52 Cal.App.5th 1, review granted Oct. 14, 2020, S264033; with People v.
Torres (2020) 46 Cal.App.5th 1168, review granted June 24, 2020, S262011; People v.
Smith (2020) 49 Cal.App.5th 85, review granted Jul. 22, 2020 S262835 [enhancement not
disqualifying]; People v. York (2020) 54 Cal.App.5th 250, review granted Nov. 18, 2020,
S264954 [following Torres and criticizing Galvan].)
       In light of this, we do not accept defendant’s attempts to impugn the preclusive
effect of those findings. As explained in Allison, “Nothing in the language of section

                                             9
1170.95 suggests it was intended to provide redress for allegedly erroneous prior
factfinding. In particular, subdivision (a)(3) of section 1170.95 says nothing about
erroneous prior findings or the possibility of proving contrary facts if given a second
chance. Rather, it requires that the petitioner could not be convicted of murder because
of the changes to sections 188 and 189, not because a prior fact finder got the facts
wrong. The purpose of section 1170.95 is to give defendants the benefit of amended
sections 188 and 189 with respect to issues not previously determined, not to provide a
do-over on factual disputes that have already been resolved.” (Allison, supra,
55 Cal.App.5th at p. 461.) Otherwise, “every convicted murderer who could make a
prima facie showing (whatever that might be) that the prior findings were factually
incorrect would be entitled to a bench trial de novo on those findings.” (Ibid.)
       Because the true findings on the section 190.2, subdivision (a)(17) enhancements
preclude defendant from showing that he could not now be convicted of first degree
felony murder following the changes brought about by Assembly Bill 1437, the trial court
did not err in determining he was ineligible for relief.

                                       DISPOSITION
       The judgment is affirmed.



                                                  HULL, J.


We concur:



RAYE, P. J.



ROBIE, J.


                                             10